Name: Commission Regulation (EC) No 2357/98 of 30 October 1998 fixing the maximum buying-in price and the quantities of beef to be bought in under the 211th partial invitation to tender as a general intervention measure pursuant to Regulations (EEC) No 1627/89 and (EC) No 2294/98
 Type: Regulation
 Subject Matter: prices;  animal product;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 31. 10. 98L 293/22 COMMISSION REGULATION (EC) No 2357/98 of 30 October 1998 fixing the maximum buying-in price and the quantities of beef to be bought in under the 211th partial invitation to tender as a general intervention measure pursuant to Regulations (EEC) No 1627/89 and (EC) No 2294/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Article 6(7) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/ 68 as regards the general and special intervention meas- ures for beef (3), as last amended by Regulation (EC) No 2304/98 (4), an invitation to tender was opened pursuant to Article 1(1) of Commission Regulation (EEC) No 1627/ 89 of 9 June 1989 on the buying in of beef by invitation to tender (5), as last amended by Regulation (EC) No 2293/98 (6), and by Article 1 of Commission Regulation (EC) No 2294/98 of 23 October 1998 opening interven- tion in accordance with Article 6(4) of Council Regulation (EEC) No 805/68 (7); Whereas, in accordance with Article 13(1) of Regulation (EEC) No 2456/93, a maximum buying-in price is to be fixed for quality R3, where appropriate, under each partial invitation to tender in the light of tenders received; whereas, in accordance with Article 13(2) of that Regula- tion, a decision may be taken not to proceed with the tendering procedure; whereas, in accordance with Article 14 of that Regulation, only tenders quoting prices not exceeding the maximum buying-in price and not exceeding the average national or regional market price, plus the amount referred to in paragraph 1 of that Article, are to be accepted; Whereas, once tenders submitted in respect of the 211th partial invitation to tender have been considered and taking account, pursuant to Article 6(1) of Regulation (EEC) No 805/68, of the requirements for reasonable support of the market and the seasonal trend in slaughter- ings, it has been decided to fix the maximum buying- price and the quantities which may be accepted into intervention; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Under the 211th partial invitation to tender opened pursuant to Regulation (EC) No 1627/89: (a) for category A, it has been decided not to proceed with the tendering procedure; (b) for category C: (i) in those Member States or Member States regions meeting the conditions of Article 6(2) of Regula- tion (EEC) No 805/68:  the maximum buying-in price shall be ECU 223,75 per 100 kg of carcases or half-carcases of quality R3,  the maximum quantity of carcases and half- carcases accepted shall be 3 978 tonnes. (ii) in those Member States or Member States regions meeting the conditions of Article 6(4) of Regula- tion (EEC) No 805/68:  it has been decided not to proceed with the tendering procedure. Article 2 This Regulation shall enter into force on 2 November 1998. (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 210, 28. 7. 1998, p. 17. (3) OJ L 225, 4. 9. 1993, p. 4. (4) OJ L 288, 27. 10. 1998, p. 3. (5) OJ L 159, 10. 6. 1989, p. 36. (6) OJ L 287, 24. 10. 1998, p. 3. (7) OJ L 287, 24. 10. 1998, p. 5. EN Official Journal of the European Communities31. 10. 98 L 293/23 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1998. For the Commission Franz FISCHLER Member of the Commission